Citation Nr: 0740424	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-28 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the veteran's claim of 
entitlement to service connection for PTSD.  Jurisdiction of 
this case was later transferred to the Salt Lake City, Utah, 
RO.  A hearing before the undersigned Veterans Law Judge at 
the RO was held in March 2006.  This issue was remanded for 
further development in September 2006, and now returns again 
before the Board.


FINDING OF FACT

The preponderance of the evidence of record indicates that 
the veteran does not have a diagnosis of PTSD related to any 
in service verifiable stressors.


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated June 2003, January 2004, August 2005, 
and October 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for service connection for PTSD; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  Attempts have been made to verify 
the veteran's claimed stressor.  The duties to notify and 
assist have been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that the preponderance of the 
evidence indicates that the veteran does not have PTSD, nor 
does he have a verifiable inservice stressor.  

Reviewing the evidence of record, the veteran's service 
medical records, including his March 1955 report of 
separation, are negative for complaints of, or treatment for, 
any psychiatric disorder, to include PTSD.  The veteran did 
receive a mental health consultation in service in June 1953, 
at which time he was diagnosed with an inadequate 
personality.  A personality disorder is not an injury or 
disease for VA compensation purposes.  See 38 C.F.R. § 3.303 
(2007).  

A December 1955 report of VA examination noted the veteran to 
be psychiatrically normal.  

A March 2003 VA treatment note diagnosed the veteran with 
major depression and pathological gambling.

A psychological intake note dated April 2003 indicated that 
the veteran was initially diagnosed with pathological 
gambling.  The veteran was treated while hospitalized in 2003 
for depression, adjustment disorder, and gambling problems.
A May 2003 report of treatment indicated that the veteran 
reported a trauma of seeing a dead person while stationed in 
Korea.  The psychologist at that time indicated that she 
believed that the trauma the veteran had in service was 
connected to the gambling habit that he developed.  The 
examiner however indicated that she did not feel the veteran 
met the criteria for a diagnosis of PTSD. 

A July 2003 statement from the same psychiatrist who provided 
the above May 2003 opinion, indicated that she felt that the 
veteran did meet the criteria for PTSD.  She indicated that 
the above noted incident in Korea, along with the veteran's 
restaurant burning down in 1981, were traumatic incidents 
that precipitated his PTSD, and that the veteran carried 
diagnoses of PTSD, depression, and a gambling disorder.

The veteran received a VA mental health diagnostic interview 
in June 2004.  At that time, he was referred for diagnoses of 
depression and a history of gambling problems.  He described 
a stressful event of finding a dead Korean girl while on 
active duty.  The veteran was diagnosed with dysthymia, a 
history of major depressive disorder, and a history of 
gambling impulses, and it was proposed to rule out a 
diagnosis of PTSD.  Subsequent treatment records do not 
include diagnoses or treatment of PTSD.

Efforts were made to verify the veteran's stressor.  In 
November 2005, a letter was received from the U.S. Army and 
Joint Services Records Research Center (JSRRC), which 
indicated that the information supplied was insufficient to 
research the veteran's stressor.

Thus, reviewing the above evidence, a clear preponderance of 
the competent evidence of record indicates that the veteran 
does not have PTSD, but has depression, adjustment disorder, 
and pathological gambling.  While a statement from a 
psychologist in July 2003 indicated that the veteran did have 
a diagnosis of PTSD, she also indicated that this was due, 
not only to his reported in service stressors, but due to a 
post service fire; furthermore, the Board finds more 
probative the opinions provided by this psychologist 
following examination and treatment of the veteran during his 
period of hospitalization, than any opinion provided in a 
statement unconnected with any examination.  The competent 
evidence of record, in its entirety, does not support a 
diagnosis of PTSD.

Even if the veteran were found to have PTSD however, the 
Board points out that the veteran's reported stressor of 
seeing the dead body of a Korean girl was unable to be 
confirmed.  The veteran has not alleged that this incident 
took place during combat, such that the provisions of 
38 U.S.C.A. § 1154(b) would be applicable.  The veteran has 
not provided statements from other soldiers who witnessed the 
event, a specific time frame of the incident, or the names of 
others who witnessed this event.  An attempt was made to 
verify this stressor, however, the JSRRC indicated that it 
did not have specific information to conduct research for 
this stressor.  Thus, credible supporting evidence that an 
in-service stressor occurred has not been provided, a 
critical element of any claim for PTSD, and the veteran's 
claim must fail on that element as well.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the veteran does not have PTSD, or a 
verifiable stressor.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


